Mr. JUSTICE CRAVEN concurring in part and dissenting in part: I agree with my colleagues that this conviction should be affirmed. I do not agree that the sentence is proper nor defensible. The majority opinion suggests that the trial judge’s sentence determination was not excessive in the context rendered. Excessiveness of sentence is not the sole issue here. The sentence as imposed offends against the principle of indeterminacy. It divests the parole board of portions of its discretionary authority and by approving a sentence with the minimum and the máximums so closely related, this court abdicates its responsibility of appellate review of sentence. This court has approved and the other districts of the appellate court have approved specifically or as a general principle the standards promulgated by the American Bar Association with reference to sentencing which suggests that the minimum sentence should be no more than one-third of the maximum. (See People v. Scott, 117 Ill.App. 2d 344, 253 N.E.2d 553 (and cases there cited).) No reason is suggested by this record why substantial compliance with such standards should not be required in this case.